Order entered January 11, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00594-CR

                      CHRISTOPHER MICHAEL ALLEN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the County Criminal Court No. 11
                                  Dallas County, Texas
                          Trial Court Cause No. MA-1540272-N

                                            ORDER
       We REINSTATE this appeal.

       A review of this appeal shows appellant’s brief was due July 30, 2016. When the brief

was not filed, we notified appellate counsel by postcards dated August 2, 2106 and August 22,

2016, instructing him to file appellant’s brief along with a motion to extend time within ten days.

On September 8, 2016, appellant filed a motion requesting an extension of time. We granted the

motion and ordered the brief filed October 14, 2016. Thereafter, appellant did not file a brief or

otherwise communicate with the Court.

       On November 8, 2016, we abated this appeal for a hearing on why appellant’s brief had

not been filed and ordered the trial court to file findings by December 8, 2016. When we did not

receive findings or any indication a hearing had been held, we sent the trial court a January 6,
2017 letter, asking for a status update. On January 10, 2017, the trial court filed a supplemental

reporter’s record of a hearing held January 9, 2017.

          In the January 9, 2017 hearing, the trial court begins by noting “for the record, on

December 1, 2016, I provided the Court of Appeals an order of findings and recommendations in

response to their request from November 8th.” The Court has no such order in its record.

Therefore, we ORDER the Dallas County District Clerk to file, within TEN DAYS of the date

of this order, a supplemental clerk’s record containing the trial court’s December 1, 2016 order

of findings and recommendations.

          During the hearing, appellate counsel stated he had been unable to complete the brief

because he “had been working on other appeals and been in some trials,” his family had to leave

their house because of water damage and he had been trying to get the house repaired, and he

came down with a respiratory infection during Christmas. Counsel also stated he had “actually

notified this Court of those issues back in December.” As is the case with the trial court’s

December 1 order, our record does not contain any correspondence or motion for extension of

time filed by appellate counsel during the months of October, November, December, or to date,

January. Furthermore, a review of the e-filing portal for that same time shows nothing was filed

and rejected in this case.

          We ADOPT the trial court’s finding that appellate counsel needs two additional weeks in

which to file appellant’s brief and ORDER appellant’s brief filed no later than January 25,

2017. If appellant’s brief is not filed by the date specified, the Court will utilize the remedies

available to it, which may include ordering that Jeff Buchwald be removed as appellant’s

appointed attorney and ordering the trial court to appoint new counsel to represent appellant on

appeal.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Shequitta Kelly, Presiding Judge, Criminal District Court No. 11; Felicia Pitre, Dallas

County District Clerk; Jeff Buchwald; and the Dallas County District Attorney’s Office.




                                                    /s/    ADA BROWN
                                                           JUSTICE